DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1:	Claims 34-38, 40-45, 47-51 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110268369 A1 Richards et al in view of USPN 8,041,076 B1 Bourdev.
2:	As for Claim 34, Richards et al teaches in Paragraphs [0017, 0021, 0043, 0050 and 0058] and depicts in Figures 3 and 5 a digital device comprising: memory (806); and at least one processor (802) to execute computer readable instructions to at least: obtain a plurality of face images from a corresponding plurality of captured images, the plurality of face images corresponding to a face region selected in a first one of the plurality of captured images; in response to a first selection of a first one of 
Bourdev depicts in Figures 1 and 2 and teaches on Column 2, Lines 20-38, Column 5 Lines 51-Column 6, Line 3 and Column 6, Lines 56-67 a system that calculates an attractiveness score for captured images of people. Bourdev teaches it is advantageous when presenting the captured images to display a border around the displayed faces having a thickness that changes based on the attractiveness score. This method is advantageous because it presents the user with an indication of the attractiveness and quality of the captured image therefore, improving the user’s ability to select a desirable image.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the attractiveness scoring processing system of Bourdev and display a frame (graphical icon) having a thickness that changes based on the attractiveness score (representative of facial expression detected) around the face images (318 and 328) of Richards et al in order to assist the user with an indication of the attractiveness and quality of the captured image therefore, improving the user’s ability to select a desirable image.
3:	As for Claim 35, Bourdev further depicts in Figure 1 and teaches on Column 2, Lines 56-67 wherein the at least one processor is to implement at least two different facial expression detection procedures (eyes are open and mouth is smiling) to detect respective facial expressions in corresponding ones of the plurality of face images.

5:	As for Claim 37, Richards et al teaches in Paragraphs [0017, 0021, 0043, 0050 and 0058] and depicts in Figures 3 and 5 wherein the at least one processor is to: display the plurality of face images in a first display region (400); and display the first one of the plurality of face images in a second display region (500) in response to the first selection of the first one of the plurality of face images, the second display region (500) different from the first display region (400).
6:	As for Claim 38, Bourdev depicts in Figures 1 and 2 and teaches on Column 2, Lines 20-38, Column 5 Lines 51-Column 6, Line 3 and Column 6, Lines 56-67 wherein the at least one processor is to display the graphical icon (frame around face)) at a first position (frame around face) relative to the second display region.
7:	As for Claim 40, Richards et al teaches in Paragraphs [0017, 0021, 0043, 0050 and 0058] wherein the first selection is to occur when the first one of the face images is displayed in the first display region (400), and the second selection (selection of 318 or 328) is to occur when the first one of the face images is displayed in the second face region (500).
8:	As for Claim 41, Claim 41 is rejected for reasons discussed related to Claim 34.
9:	As for Claim 42, Claim 42 is rejected for reasons discussed related to Claim 35.
10:	As for Claim 43, Claim 43 is rejected for reasons discussed related to Claim 36.
11:	As for Claim 44, Claim 44 is rejected for reasons discussed related to Claim 37.
12:	As for Claim 45, Claim 45 is rejected for reasons discussed related to Claim 38.
13:	As for Claim 47, Claim 47 is rejected for reasons discussed related to Claim 40.
14:	As for Claim 48, Claim 48 is rejected for reasons discussed related to Claim 34.
15:	As for Claim 49, Claim 49 is rejected for reasons discussed related to Claim 35.
16:	As for Claim 50, Claim 50 is rejected for reasons discussed related to Claim 36.

18:	As for Claim 53, Claim 53 is rejected for reasons discussed related to Claim 40.
Allowable Subject Matter
Claims 39, 46 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 28, 2021